—Renewed motion to dismiss appeal (M-207) in respect to Female S., also known as Shanic S., denied; cross-motion to vacate dismissal of appeal (M-6795) in respect to Evelyn Rebecca W. granted. Sua sponte, the appeals are consolidated, and the consolidated appeal deemed perfected for the May 1997 Term. Motion for an enlargement of time in which to perfect the appeal (M-206) in respect of Female S., also known as Shanic S., is deemed withdrawn. The unpublished order of this Court entered herein on February 6, 1997 (M-60/M-206) is recalled and vacated. Concur—Sullivan, J. P., Milonas, Rosenberger, Nardelli and Mazzarelli, JJ.